DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-18 are pending in the application, claim 18 is withdrawn from consideration.

Election/Restrictions
Applicant’s election of claims 1-17 in the reply filed on 7 May 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7 May 2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 2 October 2019.

Claim Objections
Claims 5, 15, and 17 are objected to because of the following informalities:
With Regards to Claim 5:  Claim 5 recites "claim 1 further comprising" on line 1, which appears to be a typographical error; for consistency, recommend correcting this to read as "claim 1, further comprising".
With Regards to Claim 15:  Claim 15 recites "claim 13 further comprising" on line 1, which appears to be a typographical error; for consistency, recommend correcting this to read as "claim 13, further comprising".
With Regards to Claim 17:  Claim 17 recites "claim 13 further comprising" on line 1, which appears to be a typographical error; for consistency, recommend correcting this to read as "claim 13, further comprising".
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannon (US 2016/0280128 A1).
Regarding Claim 1:  Cannon teaches a carrier component (ref. #14; which is considered equivalent to the claimed "decorative element") having a cutout (ref. #34) ref. #28) (figures 6A, 6B, and [0063] of Cannon).  Cannon also teaches that a transparent or translucent insert (ref. #36; which is considered equivalent to the claimed "printed sheet") is fitted into the cutout and rigidly connected to the carrier, and that it is patterned with graphics and/or optical elements on its rear or front side and illuminated to be visible (figures 6A, 6B, [0063], and [0079] of Cannon).  It is also taught by Cannon that a translucent cover (ref. #28; which is considered equivalent to the claimed "first polyurethane layer") is applied in the region of the insert and lies on or is permanently connected to the insert, and is formed from a thermoplastic polyurethane (TPU) (figures 6A, 6B, [0065], and [0070] of Cannon). 
Regarding Claim 2:  Cannon teaches that the printed sheet is fully coated with the first polyurethane layer (figures 6A and 6B of Cannon).
Regarding Claim 4:  Cannon teaches that the printed sheet includes images, and letters (figures 1A, 1B, [0016], and [0040] of Cannon).
Regarding Claim 6:  Cannon teaches that a connection between the printed sheet and the decorative element is free of adhesive (figures 6A, 6B, and [0063]-[0064] of Cannon).
Regarding Claim 7:  Cannon teaches that a connection between the first polyurethane layer and the printed sheet is free of adhesive ([0056] of Cannon).
Regarding Claim 10:  Cannon teaches that the decorative element includes a hole via which the first polyurethane layer is fixed (figures 6A, 6B, and [0056] of Cannon).
Regarding Claim 11:  Cannon teaches that the decorative element includes a spike via which the printed sheet is fixed (figures 6A, 6B, and [0063] of Cannon
Regarding Claim 13:  Cannon teaches a method for producing the polyurethane-based display comprising the steps of: (a) preparing the decorative element with the cutout; (b) introducing the printed sheet into the cutout of the decorative element; and (c) applying the first polyurethane layer to the printed sheet ([0063] and [0065] of Cannon).
Regarding Claim 14:  Cannon teaches that the first polyurethane layer is applied such that the first polyurethane layer fully covers the printed sheet (figures 6A and 6B of Cannon).
Regarding Claim 16:  Cannon teaches that the first polyurethane layer is applied in step (c) by injection molding ([0041] of Cannon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 2016/0280128 A1) as applied to claim 1 above, and further in view of Jakubiec et al. (US 6,129,400 A).
Cannon is relied upon as described above.
Regarding Claim 3:  Cannon fails to disclose that --the decorative element comprises glass, wood, wood veneer, ceramic material, stone or a combination thereof--.
Jakubiec discloses a center console member formed of a composite polypropylene material having an appropriate filler of talc or glass ([Col. 2: li. 38-52] of Jakubiec).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the composite material of Jakubiec as the material of the decorative element disclosed by Cannon in order to have --the decorative element comprising glass--.  One of ordinary skill in the art would have been motivated to have incorporated the composite material of Jakubiec as the material of the decorative element disclosed by Cannon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claims 5, 8, 9, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 2016/0280128 A1) as applied to claims 1 and 13 above, and further in view of Benyahia et al. (US 2017/0165884 A1) and Rodríguez et al. (US 2017/0139506 A1).
Cannon is relied upon as described above.
Regarding Claim 5:  Cannon fails to disclose that the polyurethane-based display --further comprises a second polyurethane layer, wherein the second polyurethane layer is disposed between the printed sheet and the first polyurethane layer or between the cutout and the printed sheet--.
Benyahia discloses a plastic vehicle part comprising a transparent covering part (ref. #3) arranged on an opaque polymeric carrier part (ref. #4), a polymeric film (ref. #1) with a decorative imprint (ref. #2) arranged on, but not extending entirely over, the transparent polymeric covering part (ref. #3), and a protective layer (ref. #5) arranged on all exposed surfaces of the plastic vehicle part (figures 1A to 2B, and [0047] of Benyahia).  Benyahia also discloses that the polymeric film (ref. #1) is embedded in the transparent polymeric covering part (ref #3) by back injection molding ([0018] and [0047] of Benyahia).  It is also disclosed by Benyahia that the protective layer (ref. #5) can be a polyurethane ([0022] of Benyahia).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the plastic vehicle part of Benyahia with the polyurethane-based display disclosed by Cannon in order to have --a second layer, wherein the second layer is disposed between the cutout and the printed sheet--.  One of ordinary skill in the art would have been motivated to have combined the plastic vehicle part of Benyahia with the polyurethane-based display disclosed by Cannon, from the stand-point of having an improved edge sealing ([0047] of Benyahia).
Cannon in view of Benyahia fails to disclose that the second layer is --a second polyurethane layer--.
Rodríguez discloses a plastic molding (title) comprising an injected molded polymer, such as polyurethane (abstract, and [0011]-[0014] of Rodríguez
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the transparent polyurethane of Rodríguez as the second layer of the polyurethane-based display of Cannon in view of Benyahia in order to have --a second polyurethane layer--.  One of ordinary skill in the art would have been motivated to have incorporated the transparent polyurethane of Rodríguez as the second layer of the polyurethane-based display of Cannon in view of Benyahia, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 8:  Cannon in view of Benyahia and Rodríguez discloses that a connection between the second polyurethane layer and the decorative element is free of adhesive (figures 6A and 6B of Cannon; [0047] of Benyahia).
Regarding Claim 9:  Cannon in view of Benyahia and Rodríguez discloses that a connection between the second polyurethane layer and the printed sheet is free of adhesive (figures 6A and 6B of Cannon; [0047] of Benyahia).
Regarding Claim 12:  Cannon in view of Benyahia and Rodríguez discloses that the first polyurethane layer is transparent and/or the second polyurethane layer is transparent ([0065], and [0070] of Cannon; abstract, and [0011]-[0014] of Rodríguez).
Regarding Claim 17:  Cannon in view of Benyahia and Rodríguez discloses the further step (e) introducing a second polyurethane layer into the cutout by injection molding, wherein step (e) occurs before or after step (b) ([0047] of Benyahia).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon (US 2016/0280128 A1) as applied to claim 13 above, and further in view of Gayer et al. (US 2015/0017404 A1).
Cannon is relied upon as described above.
Regarding Claim 15:  Cannon fails to disclose --the step of (d) grinding and/or polishing a surface which is produced by the decorative element and by the first polyurethane layer in the cutout of the decorative element, wherein step (d) occurs after step (c)--.
Gayer discloses an injection-molded decorative moulded article (title) wherein a demolded structure has its surface polished ([0076] of Gayer).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the polishing of Gayer with the process disclosed by Cannon in order to have --the step of (d) polishing a surface which is produced by the decorative element and by the first polyurethane layer in the cutout of the decorative element, wherein step (d) occurs after step (c)--.  One of ordinary skill in the art would have been motivated to have combined the polishing of Gayer with the process disclosed by Cannon, from the stand-point of removing the separating agent layer on the surface after demolding ([0076] of Gayer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        
/David Sample/Primary Examiner, Art Unit 1784